Whitfield J.
Moore was convicted of feloniously counseling, hiring, inciting and procuring another who was in the same indictment charged as principal in committing grand' larceny and took writ of error.
There was no error in permitting the principal felon to tesify in this trial that he had been convicted. The record shows that he had pleaded guilty of grand larceny.
Testimony that the goods recovered were checked from a list made by the officer who discovered the theft was harmless if error. There is ample evidence of guilt to sustain the verdict, and errors, if any, in rulings on testimony were harmless. In this case the principal and accessory were impleaded in one indictment. The principal felon pleaded guilty “and was adjudged guilty by the court” on March 28, 1918. The accessory before the fact was thereafter, on April 3, 1918, found guilty. The transcript shows that on April 4, 1918, the principal was sentenced, and that on the same day, the accessory was sentenced. This -is sufficient as.a matter of procedure. 16 C. J. 142, et seq.
*649Judgment affirmed.
Browne, C. J., and Taylor, Ellis and VestJ J. J., concur. . .